DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/20/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because FIG. 6 contains a reference character 20 that does not correspond to any component or element within the disclosure. Examiner interprets the reference character as the subject support lift 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1, line 3 has a duplication of the word “at” (current written as “at at”) of which at least one “at” should be deleted for improved grammatical sense.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, and 4-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arespong et al. (EP 2777675 A1), herein referred to as Arespong.
Regarding claim 1, Arespong discloses a sling bar comprising: a bar (curved cross bar 2604) extending between a first end and a second end (see FIG. 26); and a sling attachment member positioned at at least one of the first end and the second end, the sling attachment member comprising: a bar attachment portion coupled to the bar (see Figure 1 below); a lift hook extending outward from the bar attachment portion, the lift hook defining an upward-facing opening (see Figure 1 below; FIG. 27 shows upward facing opening); and

    PNG
    media_image1.png
    290
    579
    media_image1.png
    Greyscale

Figure 1
a latch member (latch 2673) pivotally coupled to one of the bar attachment portion or the lift hook, wherein the latch member is repositionable between a closed position, in which the latch member extends across the upward-facing opening and engages the other of the lift hook or the bar attachment portion, and an open position, in which the latch member is spaced apart from the upward-facing opening and the other of the lift hook or the bar attachment portion (see FIG. 27 and 28; latch can go into open and closed positions).
Regarding claim 2, Arespong discloses a biasing member coupled to the latch member, wherein the biasing member biases the latch member into the closed position (compression spring 2615, see para. [0043]).
Regarding claim 4, Arespong discloses the latch member is pivotally coupled to the bar attachment portion at a pivot member (hinge pin 2653).
Regarding claim 5, Arespong discloses the latch member comprises a lever portion positioned inboard of the pivot member and a tongue portion that extends across the upward-facing opening in the closed position (see Figure 2 below).

    PNG
    media_image2.png
    431
    569
    media_image2.png
    Greyscale

Figure 2
Regarding claim 6, Arespong discloses the lift hook comprises an engagement member (tip section 2682) extending inward toward the upward-facing opening, the engagement member comprising an upward-facing contact face, wherein the tongue portion of the latch member engages the upward-facing contact face in the closed position (see FIG. 27; tongue portion of latch meets upward facing contact face of the tip section 2682 in the closed position where the upward facing contact face is rounded as can be seen in FIG. 28).
Regarding claim 7, Arespong discloses the engagement member further comprises an outward-facing contact face that extends in a plane that is transverse to the upward-facing contact face, wherein the tongue portion of the latch member engages the outward-facing contact face in the closed position (see Figure 3 below).

    PNG
    media_image3.png
    513
    508
    media_image3.png
    Greyscale

Figure 3
Regarding claim 8, Arespong discloses the lift hook comprises an inward-facing surface that is oriented to face inward toward the bar attachment portion, the inward-facing surface comprising a top end and a bottom end positioned below the top end, wherein the top end is farther away from the bar attachment portion than the bottom end (see Figure 4 below).

    PNG
    media_image4.png
    422
    606
    media_image4.png
    Greyscale

Figure 4
Regarding claim 9, Arespong discloses the latch member comprises a top end and a bottom end positioned below the top end, wherein the top end extends farther outward from the bar attachment portion than the bottom end (see Figure 5 below).

    PNG
    media_image5.png
    429
    589
    media_image5.png
    Greyscale

Figure 5
Regarding claim 10, Arespong discloses a subject support lift comprising: a lift actuator (overhead lift system 113); a sling bar operatively coupled to the lift actuator, the sling bar comprising: a bar (curved cross bar 2604) extending between a first end and a second end; and a sling attachment member positioned at at least one of the first end and the second end, the sling attachment member comprising: a bar attachment portion coupled to the bar (see Figure 1 above); a lift hook extending outward from the bar attachment portion, the lift hook defining an upward-facing opening (see Figure 1 above, lift hook portions and bar attachment portions are integrally formed); and a latch member (latch 2673) pivotally coupled to one of the bar attachment portion or the lift hook, wherein the latch member is repositionable between a closed position, in which the latch member extends across the upward-facing opening and engages the other of the lift hook or the bar attachment portion, and an open position, in which 
Regarding claim 11, Arespong discloses a biasing member coupled to the latch member, wherein the biasing member biases the latch member into the closed position (compression spring 2615, see para. [0043]).
Regarding claim 12, Arespong discloses the latch member is pivotally coupled to the bar attachment portion at a pivot member (hinge pin 2653).
Regarding claim 13, Arespong discloses the latch member comprises a lever portion positioned inboard of the pivot member and a tongue portion that extends across the upward-facing opening in the closed position (see Figure 2 above).
Regarding claim 14, Arespong discloses the lift hook comprises an engagement member (tip section 2682) extending inward toward the upward-facing opening, the engagement member comprising an upward-facing contact face, wherein the tongue portion of the latch member engages the upward-facing contact face in the closed position (see FIG. 27; tongue portion of latch meets upward facing contact face of the tip section 2682 in the closed position where the upward facing contact face is rounded as can be seen in FIG. 28).
Regarding claim 15, Arespong discloses the engagement member further comprises an outward-facing contact face that extends in a plane that is transverse to the upward-facing contact face, wherein the tongue portion of the latch member engages the outward-facing contact face in the closed position (see Figure 3 above).
Regarding claim 16, Arespong discloses wherein the lift hook comprises an inward-facing surface that is oriented to face inward toward the bar attachment portion, the inward-facing surface comprising a top end and a bottom end positioned below the top end, wherein the top end is farther away from the bar attachment portion than the bottom end (see Figure 4 above).
Regarding claim 17, Arespong discloses the latch member comprises a top end and a bottom end positioned below the top end, wherein the top end extends farther outward from the bar attachment portion than the bottom end (see Figure 5 above).
Regarding claim 18, Arespong discloses a method for attaching a sling to a subject support lift, the method comprising: attaching a sling bar to the subject support lift, the sling bar comprising a bar (curved cross bar 2604) and a sling attachment member coupled to the bar (see FIG. 26; hook devices are disposed on opposite ends of the bar); pivoting a latch member (latch 2673) of the sling attachment member about a pivot member (hinge pin 2653) from a closed position, in which the latch member extends across an upward-facing opening defined by a lift hook of the sling attachment member, to an open position, in which the latch member is spaced apart from the upward-facing opening; positioning a loop of the sling (sling lift loop 2621) within the lift hook of the sling attachment member (see FIG. 28); and pivoting the latch member of the sling attachment member from the open position to the closed position (see FIG. 27 and 28; latch is movable between opened and closed positions).
Regarding claim 19, Arespong discloses pivoting the latch member from the closed position to the open position comprises depressing a lever portion of the latch member that is positioned inboard of the pivot member (see Fig. 27).
Regarding claim 20, Arespong discloses pivoting the latch member from the open position to the closed position comprises engaging a tongue portion of the latch member with an engagement member of the lift hook that extends inward toward the upward-facing opening (see FIG. 27 and 28; tongue portion on an end of the latch distal from the hinge pin engages with a tip section 2682 of the lift hook).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arespong, in view of Arespong et al. (US 20150216753 A1), herein referred to as Arespong ‘753.
Regarding claim 3, Arespong does not explicitly disclose the bar attachment portion is selectively coupled to and positioned within a cavity of the bar. Arespong ‘753, however, discloses a person lift system comprising a plurality of sling coupling mechanisms 114 connected to a sling bar frame 118 wherein the frame 118 having a plurality of holes for weight reduction is enclosed within sling bar covers 120 with the sling coupling mechanisms disposed outside of openings of the cover for the purpose of assembling an encased structure that seals the frame providing for better aesthetics and safety. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Arespong to have sling coupling mechanisms positioned within a cover for the purpose of constructing a rigid frame and cover said frame for safety and aesthetics.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses sling bars and hooks relevant in scope and structure to the claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/27/2021